Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the Applicants’ communication filed on 08/09/2021. In virtue of this communication, claims 1-20 are currently pending in the instant application. 

Response to Arguments
 	Applicant's arguments filed 08/09/2021 have been fully considered but they are not persuasive. Applicant argues that Minkonet does not teach the claim as amended. Regarding Claim 13, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. See the revised rejection to claim 13 below. 
Next, Applicant argues Minkonet does not teach claim 8 “The method of claim 6, wherein3Atty. Dkt. No. 16634LN-000137-US U.S. Application No. 17/110,508the set of social identifiers includes a plurality of social identifiers. Here, Minkonet shows that the Users can set their own user identification information and user personal information through the service application. User identification information can be various data that can be disclosed without the user's approval, such as the user's service subscription ID, name, nickname, profile picture, SNS ID). This is the user’s social identifiers and each phone using the service application receives this information from acquaintances (i.e. other devices within range of the Bluetooth signal). 
The next limitation stating “the server is configured to select the at least one social identifier from among the plurality of social identifiers based on an SNS relationship within a range set by a user of the electronic device” is also still taught by Minkonet who shows the server selects a social ID based on SNS relationships (i.e. acquaintances based on SNS information) within the Bluetooth range). Therefore the rejections are maintained. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Minkonet corporation (KR 2016/0042291). 

 	Regarding Claim 13 Minkonet teaches the limitations "An electronic device comprising: processing circuitry configured to collect a plurality of device identifiers using short-range wireless communication, the plurality of device identifiers identifying a plurality of other electronic devices, (see par. 0001 and 0007 teaching an acquaintance recommendation of a mobile device which collects identifiers of other devices using Bluetooth);
transfer at least a portion of the plurality of device identifiers to a server, acquire at least one social identifier from the server, each of the at least one social identifier being associated with a respective social network service (SNS) account, (see par. 0007 and 0023, where mobile device receives user identification information and transmits this to a server and receives from the server acquaintance recommendation information (i.e. social identifiers) associated with SNS (see par. 0014));
the portion of the plurality of device identifiers being selected from among the plurality of device identifiers based on a search condition input to the electronic device; (see par. 0014, where the users of the plurality of devices using the recommendation service set minimum information that can be disclosed (i.e. searched for) as user identification information. So the portion of IDs to be used to establish acquaintances is based on the setting of the user personal information that is shared (i.e. a search condition);
the at least one social identifier corresponding to the portion of the plurality of device identifiers, and provide the at least one social identifier through an interface of the electronic device" (see par. 0028, where the social identifiers are displayed on the mobile device). 

	Claims 1 and 12 are rejected for the same reasons set forth above because the claims have similar limitations or have been addressed. 

	Regarding Claim 14 Minkonet teaches the limitations "The electronic device of claim 13, wherein the processing circuitry is configured to: 

collect a respective device identifier collected by each of the plurality of other electronic devices at the corresponding period from the plurality of other electronic devices through the short-range wireless communication" (see par. 0007, where device uses Bluetooth to collect other device IDs at predetermined time periods). 

	Claims 2 and 3 are rejected for the same reasons set forth above because the claims have similar limitations or have been addressed. 

	Regarding Claim 4 Minkonet teaches the limitations "The method of claim 2, wherein the collecting further comprises: storing position information acquired by the electronic device in association with each of the plurality of periods" (see par. 0007 and 0021, where position information is stored and sent to the server at the predetermined time periods using RSSI information or GPS). 

	Regarding Claim 15 Minkonet teaches the limitations "The electronic device of claim 13, wherein the search condition is specified by a user of the electronic device" (see par. 0014, where the users of the plurality of devices using the recommendation service set minimum information that can be disclosed (i.e. searched for) as user identification information). 

 	Claim 5 is rejected for the same reasons set forth above because the claims have similar limitations or have been addressed.

	Regarding Claim 16 Minkonet teaches the limitations "The electronic device of claim 13, wherein the server is configured to: maintain an identifier matching table comprising a respective identifier pair among a plurality of identifier pairs for each of a plurality of users using the SNS, each of the plurality of identifier pairs matching a respective device identifier and a respective social identifier, and detect a set of social identifiers corresponding to the portion of the plurality of device identifiers using the identifier matching table" (see par. 0024, where server receives user personal information (e.g. SNS information) that the user has allowed to provide to acquaintances from the mobile device and stores the information to match the user identification information). 

	Claim 6 is rejected for the same reasons set forth above because the claims have similar limitations or have been addressed.

	Regarding Claim 17 Minkonet teaches the limitations "The electronic device of claim 16, wherein the set of social identifiers includes a plurality of social identifiers; (see par. 0024, where user personal information includes SNS, profile pictures, email, phone etc.) and 
the server is configured to select the at least one social identifier from among the plurality of social identifiers based on an SNS relationship of a user of the electronic device" (see par. 0023-0024, where the server provides the user with social identifier of acquaintance devices and SNS relationships). 

	Claim 7 is rejected for the same reasons set forth above because the claims have similar limitations or have been addressed.

Claim 8 Minkonet teaches the limitations "The method of claim 6, wherein the set of social identifiers includes a plurality of social identifiers; (see par. 0024, where user personal information includes SNS, profile pictures, email, phone etc.) and 
32Atty. Dkt. No. 16634LN-000137-USthe server is configured to select the at least one social identifier from among the plurality of social identifiers based on an SNS relationship within a range set by a user of the electronic device" (see par. 0023-0024, where the server provides the user with social identifier of acquaintance devices and SNS relationships) and the friend or acquaintance range is set by the users (i.e. what user identification  information and user personal information is shared for determining if acquaintances). 

	Regarding Claim 18 Minkonet teaches the limitations "The electronic device of claim 13, wherein the processing circuitry is configured to: group and display the at least one social identifier based on a time at which a respective device identifier among the plurality of device identifiers corresponding to each of the at least one social identifier is stored" (see par. 0027, where the display of acquaintance recommended users is based on a time when user information stored (i.e. when the pair received the user information). 
(see par. 0028 and 0030, where SNS ID is displayed on the user’s device of acquaintance devices

	Claim 9 is rejected for the same reasons set forth above because the claims have similar limitations or have been addressed.

	Regarding Claim 19 Minkonet teaches the limitations "The electronic device of claim 13, wherein the processing circuitry is configured to: calculate statistical information about the plurality of device identifiers; and (see par. 0019, where user ID information is sued to calculate an acquaintance probability scale (i.e. statistical information));


	Claim 10 is rejected for the same reasons set forth above because the claims have similar limitations or have been addressed.

	Regarding Claim 20 Minkonet teaches the limitations "The electronic device of claim 13, wherein the processing circuitry is configured to: provide a function within an SNS or a service linkable to the SNS using the at least one social identifier based on a selection through the interface" (see par. 0033, where a function such as a chat or messenger list is displayed based on user accepting acquaintance recommendation). 

 	Claim 11 is rejected for the same reasons set forth above because the claims have similar limitations or have been addressed.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BILODEAU whose telephone number is (571)270-3192.  The examiner can normally be reached Monday-Thursday 8:00am-6:00pm Pacific Standard Time.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached at (571) 272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/David Bilodeau/
Primary Examiner, Art Unit 2648